Citation Nr: 1523486	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service and has been diagnosed with sensorineural bilateral hearing loss and tinnitus.

2.  Bilateral hearing loss  and tinnitus did not manifest in service or to a compensable degree within one year of service separation; symptoms relating to bilateral hearing loss were not chronic in service and have not been continuous since service separation.
 
3.  Bilateral hearing loss and tinnitus are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1133, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1133, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Board finds that post-service evidence reflects that the Veteran has a current hearing loss disability for VA compensation purposes.   Specifically, private audiological testing from 2007, 2009, and 2010 and VA audiological testing in December 2011 all showed a hearing loss disability for VA compensation purposes.  The diagnosis at the December 2011 VA examination was bilateral sensorineural hearing loss.  Therefore, the Board finds that a current hearing loss disability for VA compensation purposes has been shown.  

Next, the Board acknowledges the Veteran's DD 214 indicates his primary specialty was as a light weapons infantryman and that he served in Vietnam.  He testified at his July 2014 Board hearing that he was a machine gunner and was also exposed to small arms fire, mortar rounds, and artillery and air strikes while in service.  Therefore, in giving due consideration to the places, types, and circumstances of service, noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(a).  

However, the fact that the Veteran experienced noise exposure in service is not the end of the inquiry.  In this case, service connection is not warranted because the evidence does not support a finding that such noise exposure resulted in the currently-diagnosed hearing loss.

The Veteran's May 1966 entrance audiological examination showed pure tone thresholds, in decibels, as follows.  (Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association. Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the thresholds reported in the May 1966 examination have been converted to the ISO-ANSI standards and are shown in parentheses below.)





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
10 (15)

His November 1968 separation audiological examination showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
0
LEFT
-10
-10
-10
N/A
20

Therefore, testing does not show impaired hearing for VA purposes under 38 CFR § 3.385 at the time of the Veteran's separation from service.  Further, he denied hearing loss on his November 1968 Report of Medical History.  Therefore, the evidence does not reflect in-service hearing loss.

As the Veteran's current hearing loss disorder is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  He was discharged from service in 1968.  At his Board hearing, he testified that he first noticed hearing loss in approximately 2007.  Of record is private audiological testing from 2007 showing hearing loss.  No records are in evidence from prior to 2007 showing hearing loss, and he has not alleged a continuity of hearing loss since service.  Thus, the Board finds that a preponderance of the evidence is against finding continuity of symptomatology since service.

The Board has also considered whether presumptive service connection for chronic disease is warranted in the instant case.  Service connection for an organic disease of the nervous system may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence in this case does not show that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following separation from service.  He was not diagnosed with hearing loss for more than three decades after his separation from service, and himself testified that his hearing loss onset in approximately 2007.  Therefore, hearing loss was not manifested to a compensable degree within one year of separation, and the presumption is not applicable.

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and the current disability.

The December 2011 VA examiner opined that the Veteran's hearing loss was less likely than not a result of his service.  In explaining his rationale, the examiner noted the Veteran's normal audiometric testing at entrance and discharge with no changes noted between the two tests.  The examiner further stated that there was no scientific basis for delayed-onset hearing loss due to noise exposure.  

The examiner also noted that presbycusis could not be ruled out as a contributing factor to the Veteran's current hearing loss.  The Board finds the opinion of the VA examiner is entitled to significant probative weight as it was rendered after a review of the claims folder, interview of the Veteran, and physical examination and is factually accurate, fully articulated, and supported by sound reasoning.

The Board acknowledges that the Veteran himself has opined that his current hearing loss is related to his noise exposure in service.  Specifically, he testified at his Board hearing that he believes his hearing is worse in his right ear because his right ear was exposed to more noise from machine gun fire.  He testified that after service he was not exposed to any occupational hearing hazards.  He stated that doctors have told him that hearing loss can show up 30 years after exposure to the trauma.  

The Board finds that the Veteran is competent to report difficulty hearing because it requires only personal knowledge as it comes through the senses and is thus capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, hearing loss is not the type of disorder for which lay persons can provide competent evidence of questions of etiology or diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran, as a lay person, does not have the education, training, or experience to competently opine as to the etiology of his hearing loss, the question of which is complicated by the nearly four decades between the Veteran's separation from service and his diagnosis.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, the Board finds the Veteran's opinion as to the etiology of his hearing loss has little probative weight.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding a nexus between the Veteran's service and his current bilateral hearing loss.

In sum, while current hearing loss is shown, service treatment records do not reflect in-service incurrence and post-service evidence does not show compensable hearing loss within one year or support continuity of symptomatology or nexus.  The preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Therefore, the appeal is denied.  

Tinnitus

The Veteran has also claimed he has tinnitus related to his service.  However, the Board finds that a preponderance of the evidence is against service connection for tinnitus.

At his December 2011 VA examination, the Veteran reported almost constant tinnitus for 10 to 12 years, putting the onset approximately three decades after service.  The VA examiner reported that the Veteran could not recall the circumstances of onset.

The Veteran has not otherwise claimed that his tinnitus began during service or has otherwise been present since service.  At his July 2014 Board hearing, he testified that in service he would experience ringing in his ears after a firefight that would take one to two days to stop.  Thus, even finding his report credible, the evidence does not support that he has experienced tinnitus since service, only that he experienced isolated incidences of ringing in the ears that resolved during service, with no further reports of tinnitus until approximately 30 years after service.

Therefore, the Board finds that the Veteran's current tinnitus did not onset in service.  The evidence further does not support that it is related to his service.

The December 2011 VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  As the Board has found the Veteran's hearing loss is not service connected, tinnitus may not be secondarily connected.  The VA examiner's opinion is entitled to significant probative weight.

To the extent that the Veteran himself has opined that his current tinnitus is related to his service, the Board finds that as a lay person he does not have the education, training, or experience to offer such an etiology opinion.  See 38 C.F.R. § 3.159(a)(2); Colantonio, 606 F.3d at 1382.  He is competent to report the onset of tinnitus, and the Board has found his report of an onset decades after service to be credible.  However, the Board finds any opinion as to etiology is entitled to little probative weight.  See Davidson, 581 F.3d at 1316.

Therefore, the Board finds that a preponderance of the evidence is against service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2011, prior to the initial adjudication of the claim on appeal.  The letter fully addressed the notice elements and advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed him of how VA determined disability ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. at 490-491.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, the duty to notify has been met.

The undersigned VLJ who conducted the July 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2011.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


